Ingraham, J., (dissenting.)
I do not concur in the opinion of my brethren that a notice to all the members of the board of aldermen, other than that contained in the resolution, was necessary to make a valid appointment by the mayor and board of aldermen. The statute under which the appointments were formerly made, (Laws of 1851, ch. 147,) conferred the appointment on the mayor and board of aldermen, or a majority thereof, without designating whether it was to be by joint meeting or by separate action, and without any provision for calling any meeting for the purpose. This act was amended by the statute of 1855, ch. 293, which conferred the appointment on the mayor and the members of the board of aider-men, or a majority thereof. This statute directs the meeting to be in convention, and prescribes the mode in which such convention is to be called together, viz: by a direction of the board of aldermen. The statute also provides for a notice from the board of aldermen to the mayor, to procure his attendance, but for none from the board of aldermen to its own members. I do not think any such notice was necessary. The board of aldermen had the authority, by resolution, to direct the meeting to be held. Every member of that board was bound to take notice of the acts and resolutions of its own body. Every member ought to be present at the meeting of the board, and if present would know of the proceedings *316of the hoard. In the absence of any regulation by law to tne contrary, no further notice of the meeting of the board of aldermen, to its own members, than the resolution as passed by that body, was necessary. The mayor had notice and attended. He was the only person under the statute, entitled to notice, and as he made no objection, the want of notice to the members of the board, is, in my judgment, no objection to the validity of the convention.
The legislature of the state often meet together in convention to make appointments, such as of senator, regents of the university, &c. This is done by a resolution fixing the time of the meeting. It would be no objection to the action of that convention, if members, either of the senate or assembly, who were not present, should say they had no notice of the joint meeting and were not in the body to which they belonged, when the resolution was passed. It was their duty to be present, and they must take notice of the action of their own body, at their peril. If they are absent, whether from want of notice or inability to be present, the convention is duly organized so long as a majority of the body is together.
Suppose the power of appointment had been vested in the board of aldermen alone; no other than the ordinary notice of the meeting of the board would be necessary to make the appointment valid; and where the meeting was held and some of the members were absent, a majority of the board would be competent to act. If the board of aldermen was legally in session when the resolution was passed, (and of this I do not understand that there is any doubt,) then a resolution passed by that board was notice to all, and all the members were equally bound by it, whether present or absent. The case of Whiteside v. The People, (26 Wend. 634,) shows that a majority may meet to make an appointment, and that a refusal by one body to proceed with the appointment, because they had no notice of meeting for such a purpose, did not invalidate an appointment made by the remainder. It has been held that a notice of a meeting is sufficient notice, and *317extends to adjourned meetings, without further notice. (Scadding v. Lorant, 5 Eng. L. and Eq. Rep. p. 16.) So in this case, notice of the meeting of the board of aldermen was sufficient to require the members of that board to take notice of a resolution then passed, calling a meeting at another time. All the authorities cited in this case relate to cases where notice was to be given to a body different from that giving the notice. I have been able to find none where such an objection has been taken in reference to the members of the body giving the notice of meeting.
[New York General Term,
October 4, 1858.
Davies, Clerke and Ingraham, Justices.]
I have only discussed the question as to the necessity of any other notice on the part of the board of aldermen, to its own members, than the mere passage of the resolution fixing the time of the meeting. If no such notice is necessary, the board would have authority to pass a resolution calling such a meeting or convention, immediately on the close of business, at any meeting of the board. If the attendance of the mayor be secured, such convention would be fully organized, whether all the members were present or not. I do not mean to be understood that the course of proceeding of the board of aldermen in repealing the resolution previously passed, and adopting another calling a meeting sooner and on a very short notice, was to be approved, but that merely as a question of law as to the power of the board to call the convention together, the resolution was sufficient and no other notice was necessary, except to the mayor, to secure his attendance.
There may be other questions of difficulty in regard to these appointments, but as my brethren have placed their decision solely on this point, in which I do not concur, I have not thought it necessary to examine them, at the present time.
Judgments appealed from affirmed, with costs.